McCulloch, J. The defendant, Robert Value, appeals from a judgment of conviction for the crime of bribery under an indictment charging him, while being a school director of a certain district in Jefferson County, with having received a bribe of “fifteen dollars, lawful money of the United States,” quoting from the indictment, “paper money and silver money of the value of fifteen dollars, to influence him, the said Robert Value, as such school director, to give his consent, support, influence and vote to the employment of said Geneva -Lucas as a teacher,” etc, The evidence adduced at the trial tended to show that the defendant received a bribe of five dollars, which was paid to him in money for the purpose named in the indictment; but there was no proof of the kind of money. The witnesses merely state that five dollars were paid to the defendant. This is relied on by counsel as a fatal defect in the proof, and is urged as grounds for reversal of the judgment. The Attorney General confesses error on this ground. It has been held by this court that it is unnecessary in an indictment for larceny of money to describe it as “money of the. United States,” but that, having alleged it was money of that kind, it must be proved as alleged. Marshall v. State, 71 Ark, 415. The same degree of certainty in the proof has been held to be necessary under indictments for embezzlement, for obtaining property under false pretenses and for burglary. Starchman v. State, 62 Ark. 538; Wilburn v. State, 60 Ark. 141; Treadway v. State, 37 Ark. 443. In Blackwell v. State, 36 Ark. 178, involving an indictment for unlawful sale of liquor within three miles of an incorporated institution of learning, it was held unnecessary to allege the fact of the incorporation of the institution; but, having so alleged, the State must prove it. It is not essential, in an indictment for offering or receiving a bribe, to set forth a particular description of the money or other thing of value offered or received. Leeper v. State, 29 Tex. App. 154; Watson v. State, 39 Ohio St. 123; McClain on Crim. Law, § § 901-2. All that is necessary in that respect is that it should be described in general terms; but it is essential to the validity of the indictment that it should name the inducement for the official misconduct, for that is a part of the offense, and must be set forth in the indictment. 5 Cyc. p. 1043; People v. Ward, 110 Cal, 369; State v. Howard, 66 Minn. 309; State v. Stephenson, 83 Ind. 246; United States v. Kessel, 62 Fed. 57. “It is necessary,” says the Supreme Court of Minnesota in the case just cited, “to allege directly, and not by way of recital or argument, the official character or capacity of the person to whom the offer was made, * * * the name of the thing offered (if known), the fact that it was of value and that it was offered with intent to influence the official action of such person.” State v. Howard, supra. Now, it follows from what we have said, and from the authorities cited, that it was unnecessary to allege in the indictment that the money paid to the defendant was “lawful. money of the United States, paper money and silver money;” but, having been so alleged, it must be proved. Mr. Clark, in his work on Criminal Procedure, p. 182, lays down the following rule, which seems to be fully sustained by the authorities, with reference to what may or may not be rejected as surplusage: “Care must always be taken to distinguish between averments which are either wholly foreign and immaterial, or which, though not wholly foreign, can be stricken out without destroying the accusation, and averments which, though they might have been omitted, enter into the description R)f the offense. If the whole averment may be rejected without injury to the pleading, it may be rejected; but it is otherwise with averments of essential circumstances stated with unnecessary particularity. No allegation, though it may have been unnecessary, can be rejected as surplusage if it is descriptive of the identity of that which is legally essential to the charge. The application of the rule may often seem to defeat the ends of justice, but on the whole, the rule is a salutary one, and is too-firmly established to be shaken or disregarded in particular cases.” In the crime of offering or receiving a bribe, the identity of the thing offered or received is the inducement for the unlawful act, and is a part of the crime itself. The allegation concerning the identity of the thing offered or received cannot be wholly rejected, but it falls within the rule laid down above, and must be sustained by proof. We are therefore of the opinion that the proof fails to sustain the allegation of the indictment, and for this reason the judgment must be reversed, and the cause remanded for a new trial. It is so ordered.